            Case 3:17-cv-03695-MMC Document 204 Filed 03/01/19 Page 1 of 1



                                                                       Ethan Forrest
COVINGTON
                                                                       Covington & Burling LLP
BBIJINC   BRUSSELS   DUBAI   FRANKFURT   JOHANNESBURG
                                                                       One Front Street
LONDON    LOS ANGELES   NEW YORK   PALO ALTO
                                                                       SanFTandscoiCA.94m-S3S6
SAN FRANCISCO   SEOUL   SHANGHAI   WASHINGTON                          T +1415 5917008
                                                                       eforrest@cov.com




                                                                       March 1,2019

Via Hand Delivery

Honorable Jacqueline Scott Corley
United States District Court
Northern District of California
450 Golden Gate Avenue,15th Floor
San Francisco,CA 94102


          Re: PlanetAid,Inc., et al. v.Reveal,et al..
                Case No.3:i7-cv-03695-MMC(JSC)

Dear Judge Corley:

          We represent Defendants in this action.

      As directed by your February 26,2019 Order(Dkt. 203), please find enclosed for in
camera review an unredacted recording ofthe October 20,2016 phone call between Matt Smith
and Harrison Longwe that was the subject ofthe discovery dispute. The recording is encrypted;
the password required to access it is SD*qw3489af##

       For the Court's convenience, we also attach a transcript of the call, with the redacted
portions highlighted. We note that Defendants never produced the transcript to Plaintiffs. Only
the redacted recording was provided to Plaintiffs, and only the recording is at issue in this
dispute.

          As the Court will see,one redacted portion (4:1-7:17) is not related to Plaintiffs at all.
The other portion (1:20-2:4)relates to activities of Plaintiffs that were not the subject ofthe
publications at issue in this case and the facts in this redacted portion were never the subject of
any other publication. In addition, the phone call(October 20,2016)occurred many months
after the key publications at issue(Mar^ 19,2016 and May 23,2016).
                                                                       Very truly yours

                                                                                                 - --r




Cc: Samuel Rosenthal(Plaintiffs counsel), without enclosures(via ECF)
